Citation Nr: 1600267	
Decision Date: 01/05/16    Archive Date: 01/12/16

DOCKET NO.  05-10 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1. Entitlement to service connection for PTSD. 
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1983 to February 1994.

This case arises from several different rating decisions of multiple regional offices.  The issue of entitlement to a TDIU was the subject of a prior December 2010 remand, and now returns before the Board.  The issue of service connection for PTSD is on appeal from a June 2013 rating decision, for which a Statement of the Case was issued in April 2014, and for which an appeal was perfected in May 2014.  The Veteran received a hearing in July 2007, before the undersigned Veterans Law Judge.  Initially the Veteran did request a hearing for the issue of PTSD, but that request was later withdrawn in April 2015.


FINDINGS OF FACT

1. The preponderance of the evidence of record indicates that the Veteran does not have a diagnosis of PTSD related to service.

2. The medical evidence does not demonstrate that the veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. The criteria for establishing entitlement to service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for TDIU are not met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b) 3.340, 3.341, 4.16(b) (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded the issue of TDIU in December 2010 for further development, specifically for the Veteran to be provided further notice and for newer evidence to be considered.  The Veteran was provided notice and his claim was readjudicated in an April 2014 SSOC.  Thus, there is compliance with the Board's remand instructions, as to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims being decided on this appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.  

Nevertheless, the Board finds that VCAA letters dated in February 2002, September 2008, December 2010, June 2012, March 2013, July 2013, and February 2015, as well as the prior remand in December 2010, satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121. 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (finding that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced Veterans Service Organization (VSO) or an attorney, and has submitted argument in support of his claims.  These arguments have referenced the applicable laws and regulations.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a further remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (noting that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and relevant VA medical records are in the file.  All records identified by the Veteran as relating to the claims have been obtained, to the extent possible.  The Board finds that the record contains sufficient evidence to make a decision on the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4) (i) (2015).  In this case, the Board notes that the Veteran was provided with a VA examination in December 2013 with addendum.  The VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's claim.   

Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his disabilities since he was last examined in December 2013.  See 38 C.F.R. § 3.327(a) (2015).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  The Board concludes that the examination report of record is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.

As noted previously, the Veteran originally requested a hearing before the Board on the PTSD issue.  He later withdrew this request.  Regarding the TDIU claim, the Board also notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2012), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issue of entitlement to a total disability evaluation due to individual unemployability during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate this claim.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless, as to the one issue being decided on this appeal.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for PTSD

The Board observes that the Veteran has been awarded service connection for a major depressive disorder, currently evaluated as 70 percent disability.  He is seeking service connection for PTSD.  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 (1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder, such as a psychosis, becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2015). 

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128   (1997). 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b). 

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A § 1154(b), requires that a Veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999). 

If there is no combat experience, or if there is a determination that the Veteran engaged in combat but the claimed stressor is not related to such combat, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor.  Doran v. Brown, 9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142   (1997); Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996). 

Just because a physician or other health professional accepted appellant's description of his service experiences as credible and diagnosed appellant as suffering from PTSD does not mean the Board is required to grant service connection for PTSD. Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 192 (1991). 

The regulations pertaining to PTSD were amended during the course of this appeal, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location can be evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor. Id.  The liberalizing criteria contained in the new § 3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492   (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder)).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). 

Taking into account all relevant evidence, the Board finds that service connection is not warranted for PTSD.  Initially, the Board points out that the evidence does not show, nor does the Veteran contend that, he engaged in combat.  Rather, the Veteran appears to be stating that his PTSD is due to the fear he experienced while stationed on a ship in the Persian Gulf maintaining a weapons system, afraid that his ship would be attacked.

Reviewing the relevant evidence of record shows that the Veteran has primarily been given a diagnosis of depression and anxiety, although the Veteran's outpatient treatment records have at times noted diagnoses of PTSD.

The Board finds most persuasive a VA examination conducted in December 2013, with addendum.  At that time, after a thorough examination of the Veteran and review of his record, the examiner indicated that the Veteran did not meet the criteria for a diagnosis of PTSD. Specifically, the examiner indicated that the Veteran met the criteria for a major depressive disorder and anxiety disorder (for which he is separately service connected), but not PTSD.  In reviewing the criteria required for a diagnosis of PTSD, the examiner indicated that the Veteran did not endorse exposure to actual or threatened death, serious injury, or sexual violation, by either directly experiencing, witnessing, in person, the traumatic event, or learning the traumatic event occurred to others.  Thus Criterion A was not met.  Further, no presence of intrusion symptoms were noted or reported, therefore Criterion B was not met.  When avoidant symptoms were reported, they were not associated with traumatic events, but rather judged more likely symptoms of generalized anxiety disorder and symptoms of the isolation inherent in depression, thus Criterion C was not met.  Further, while negative alterations in cognition and mood were identified that have been associated with the Veteran's service, they were judged not precipitated by the fear of traumatic events occurring associated with service above ship in the Persian Gulf, to which a generalized anxiety response occurred rather than a specific traumatic response that could be attributed to a specific event or series of events.  Additionally these reactions were also seen as due to the Veteran's life situation at the time of his depression in the service and subsequent to it, and thus could also be attributed to depression, and therefore Criterion D was not met.  Finally, the examiner indicated that the Veteran endorsed symptoms of alterations in arousal and reactivity, however these symptoms were more likely due to depression and anxiety rather than specific traumatic events, therefore Criterion E was not met.  Therefore, the examiner indicated that the symptoms that could identify the Veteran as having PTSD, were those symptoms that also contribute to confirm a diagnosis of depression with anxiety.

The Board points out that there is some dispute in the record as to whether the Veteran was stationed on a ship at a time in which it was stationed in the Persian Gulf; however, the December 2013 VA examination was predicated on an assumption that the Veteran was stationed on a ship in the Persian Gulf, and still did not find a valid diagnosis of PTSD.  

The Board also notes, for the Veteran's benefit, that he is already being compensated for his service connected major depressive disorder at a 70 percent evaluation, which represents the current entirety of the Veteran's psychiatric symptomatology.  Even if the Veteran were in the future to have a confirmed diagnosis of PTSD, it is unlikely that the Veteran would receive any additional compensable level of service connection, as to do so would likely constitute impermissible pyramiding.  38 C.F.R. § 4.14.  The Veteran is already receiving compensation for his psychiatric symptomatology in the rating assigned for his depression with anxiety.

Thus, considering all evidence of record, the Board finds that the preponderance of the evidence of record indicates that the Veteran does not currently have a diagnosis of PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and an increased rating must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).

TDIU

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that he has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321 . 

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Currently, the Veteran is service connected for depression at a 70 percent evaluation, which does meet the threshold criteria for consideration of a scheudular TDIU evaluation.  However, it is not a sufficient basis for a grant that the Veteran simply meets this criteria; rather, the evidence must also show that the Veteran is unable to secure or follow a substantially gainful occupation

Here, the evidence shows that the Veteran is currently employed as a cashier.
In the Veteran's December 2013 PTSD examination report, he noted that he had been unemployed from 2012 to 2013, but had taken a job as a cashier at a commissary in December 2013, which was work he found to be simple, but ok, although he tended to keep his head down to avoid seeing anyone but the person in front of him at the register.  The examiner from that examination acknowledged that the Veteran had occupational deficiencies in most areas, but was not totally disabled.  There is no indication that this work is in a family business or sheltered workshop or in some other protected environment.

The Veteran has submitted numerous statements, including in the transcript of his July 2007 hearing, indicating that he has some difficulty working, and occasionally must take time off work.  The Board does not dispute the fact that the Veteran's disability has a significant impairment on his employability; that fact is reflected in the 70 percent rating the Veteran currently receives.  However, the evidence shows that the Veteran is able to maintain some employment at present, and as such, the Board cannot find that the Veteran is totally unemployable.

Accordingly, the Board finds that the evidence does not demonstrate that the veteran's service-connected disability, when considered in association with his educational and occupational background, render him unable to secure or follow a substantially gainful employment.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to TDIU is denied.




____________________________________________
David L. Wight
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


